Citation Nr: 1437881	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  07-35 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for headaches prior to October 22, 2007, and a rating in excess of 10 percent for the disability thereafter.  

2.  Entitlement to service connection for sarcoidosis, to include as secondary to folliculitis.  

3.  Entitlement to a rating in excess of 20 percent for low back sprain with spasm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1995. 

This appeal is before the Board of Veterans' Appeals (Board) from February 2007, May 2009, and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2010, the Board dismissed the Veteran's increased rating claim for headaches, but in September 2011 vacated the March 2010 dismissal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's June 2011 substantive appeal, he requested a Board hearing at a local VA office for the sarcoidosis and low back issues.  In a July 2013 telephone contact with VA, he asserted that he did not want a Board hearing for his headaches issue. However, in a May 2014 Motion to Remand for Travel Board Hearing, the Veteran's representative requested that the Board remand the Veteran's case to the AOJ and instruct that he be scheduled on the Travel Board hearing docket; the Motion was not limited to any particular issue or issues.  In light of broad range of the representative's Motion, and any potential development issues involving the Veteran's increased rating claim for headaches - which was last adjudicated by the AOJ in August 2009 - the entire appeal should be remanded for a hearing before a Veterans Law Judge at a local VA office, as requested.  See 38 C.F.R. §§ 20.700, 20.703.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at a local VA office.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



